Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A computer-implemented method for document handling, the method comprises: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	receiving, in a document handling system, a document comprising data, [Abstract idea of collecting data. Mental Process. A human-mind can receive a document comprising data, e.g., receive paper document.]
	applying a first model of a model system to generate at least one interpretation of the document, the interpretation comprising at least one label, [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can apply a first model to generate an interpretation of a document, e.g., solving mathematical model on paper document.]
	applying a second model of the model system to determine a confidence of each of the generated at least one interpretation being correct, and [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can apply a second model to determine a confidence of the generated interpretation, e.g., solving mathematical model on paper document.]
	selecting an interpretation based on the determined confidence. [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can select an interpretation based on confidence, e.g., select interpretation on paper document.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a computer-implemented method for document handling…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., receive, apply, select). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 2 recites the following:
	The computer-implemented method of claim 1, wherein a generation of the at least one interpretation of the document comprises: applying the first model to generate a label distribution of the document, the label distribution comprising at least one label, and selecting from the label distribution a subset of labels as the interpretation. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 3 recites the following:
	The computer-implemented method of claim 1, wherein the first model and the second model is generated by the method by training the model system with the at least one document input received by the document handling system. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 4 recites the following:
	The computer implemented method of claim 1, wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 5 recites the following:
	The computer implemented method of claim 1, wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 6 recites the following:
	A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 1. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claims 7-8 and 9-10 are rejected based on similar rationale given to claims 1-2 and 4-5.
	Claim 11 recites the following:
	A computer-implemented method for generating a model system comprising a first model and a second model for performing a task as defined in claim 1, the computer-implemented method comprising: generating, with an initial set of documents, a label distribution comprising one or more labels being potential for representing data in a document received by the model system as an interpretation of the document, extracting, by the first model, a prediction for each generated label in the label distribution, determining, by evaluating the second model, a confidence for each extracted prediction, selecting from the label distribution a subset of labels as the interpretation, training the first model with the subset of labels selected as the interpretation for generating the model system. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 12 recites the following:
	The computer-implemented method of claim 11, wherein the method is applied iteratively to the model system by inputting a document in the model system. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 13 recites the following:
	The computer implemented method of claim 2, wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 14 recites the following:
	The computer implemented method of claim 3, wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 15 recites the following:
	The computer implemented method of claim 2, wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 16 recites the following:
	The computer implemented method of claim 3, wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 17 recites the following:
	The computer implemented method of claim 4, wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 18 recites the following:
	A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 2. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 19 recites the following:
	A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 3. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 20 recites the following:
	A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 4. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laroco et al. US 8,122,026 (hereinafter “Laroco”).
	Regarding claim 1, Laroco’s embodiments teach: A computer-implemented method for document handling, the method comprises: [FIG. 4]
	receiving, in a document handling system, a document comprising data, [FIG. 4 and col. 10 ln. 18: “The disambiguation engine 310 identifies 402 a first set of documents that, based on the first model, are likely to refer to the entity. A feature can be a fact stored in a fact repository, or any word, n-gram, or syntactic or semantic feature of the text.”]
	applying a first model of a model system to generate at least one interpretation of the document, the interpretation comprising at least one label, [FIG. 4 and col. 10 ln. 18: “The disambiguation engine 310 identifies 402 a first set of documents that, based on the first model, are likely to refer to the entity. A feature can be a fact stored in a fact repository, or any word, n-gram, or syntactic or semantic feature of the text.”]
	applying a second model of the model system to determine a confidence of each of the generated at least one interpretation being correct, and [FIG. 4 and col. 10 ln. 23: “In one embodiment, determining 404 a subsequent model includes analyzing the available documents and the first set of documents. The disambiguation engine 310 counts the number of occurrences of features in the available documents, the number of occurrences of features in the first set of documents, the total number of available documents, and the number of documents in the first set. The number of documents in the first set and the number of available documents can be used to estimate the probability that a document refers to the entity.”]
	selecting an interpretation based on the determined confidence. [FIG. 4 and col. 10 ln. 48: “In one embodiment, identifying 406 documents referring to the entity using the determined 404 model includes determining the probability that a document refers to the entity… In one embodiment, documents with a higher likelihood of referring the entity compared to other available documents are identified 406 as referring to the entity.”]
	Although, Laroco does not expressively disclose a single embodiment for teaching said claimed limitations, he envisions combinations of the embodiments described. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined Laroco’s embodiments. A motivation for combination is given by Laroco which recites the following: “While the invention has been particularly shown and described with reference to an embodiment and several alternate embodiments, it will be understood by persons skilled in the relevant art that various changes in form and details can be made therein without departing from the spirit and scope of the invention.” See Laroco column 14 line 15.
	Regarding claim 2: The computer-implemented method of claim 1, wherein a generation of the at least one interpretation of the document comprises: applying the first model to generate a label distribution of the document, the label distribution comprising at least one label, and selecting from the label distribution a subset of labels as the interpretation. [FIG. 4 and col. 9 ln. 3: “The disambiguation engine 310 identifies 402 documents referring to an entity using a first model. A model is a set of rules specifying at least one combination of features sufficient for identifying a document referring to a particular entity. For example, a model can specify the probability that a document refers to a particular entity given a set of features in the document. The first model is used to identify a first set of documents likely to refer to the entity.”]
	Regarding claim 3: The computer-implemented method of claim 1, wherein the first model and the second model is generated by the method by training the model system with the at least one document input received by the document handling system. [FIG. 4 and col. 10 ln. 1: “In one embodiment, the disambiguation engine 310 further adds/removes 408 features associated with the entity. For example, based on the documents identified 406 as referring to the entity, features associated with the entity can be removed, or new features can be associated with the entity. In one embodiment, added 408 features are used provisionally in a determine 404/identify 406 iteration. If the added 408 features behave in the model as other features of the entity, the features can be included as regular features. In one embodiment, added 408 features can be stored as facts in a fact repository.”]
	Regarding claim 6: A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 1. [FIG. 4 and col. 13 ln. 51: “…a computer readable storage medium…”]
	Claims 7-8 are rejected based on similar rationale given to claims 1-2.
	Regarding claim 11: A computer-implemented method for generating a model system comprising a first model and a second model for performing a task as defined in claim 1, the computer-implemented method comprising: [Laroco clm. 1 citations]
	generating, with an initial set of documents, a label distribution comprising one or more labels being potential for representing data in a document received by the model system as an interpretation of the document, [FIG. 4 and col. 10 ln. 18: “The disambiguation engine 310 identifies 402 a first set of documents that, based on the first model, are likely to refer to the entity. A feature can be a fact stored in a fact repository, or any word, n-gram, or syntactic or semantic feature of the text.”]
	extracting, by the first model, a prediction for each generated label in the label distribution, determining, by [FIG. 4 and col. 10 ln. 18: “The disambiguation engine 310 identifies 402 a first set of documents that, based on the first model, are likely to refer to the entity. A feature can be a fact stored in a fact repository, or any word, n-gram, or syntactic or semantic feature of the text.”]
	evaluating the second model, a confidence for each extracted prediction, selecting from the label distribution a subset of labels as the interpretation, [FIG. 4 and col. 10 ln. 23: “In one embodiment, determining 404 a subsequent model includes analyzing the available documents and the first set of documents. The disambiguation engine 310 counts the number of occurrences of features in the available documents, the number of occurrences of features in the first set of documents, the total number of available documents, and the number of documents in the first set. The number of documents in the first set and the number of available documents can be used to estimate the probability that a document refers to the entity.”]
	training the first model with the subset of labels selected as the interpretation for generating the model system. [FIG. 4 and col. 10 ln. 1: “In one embodiment, the disambiguation engine 310 further adds/removes 408 features associated with the entity. For example, based on the documents identified 406 as referring to the entity, features associated with the entity can be removed, or new features can be associated with the entity. In one embodiment, added 408 features are used provisionally in a determine 404/identify 406 iteration. If the added 408 features behave in the model as other features of the entity, the features can be included as regular features. In one embodiment, added 408 features can be stored as facts in a fact repository.”]
	Regarding claim 12: The computer-implemented method of claim 11, wherein the method is applied iteratively to the model system by inputting a document in the model system. [FIG. 4 and col. 10 ln. 1: “In one embodiment, the disambiguation engine 310 further adds/removes 408 features associated with the entity. For example, based on the documents identified 406 as referring to the entity, features associated with the entity can be removed, or new features can be associated with the entity. In one embodiment, added 408 features are used provisionally in a determine 404/identify 406 iteration. If the added 408 features behave in the model as other features of the entity, the features can be included as regular features. In one embodiment, added 408 features can be stored as facts in a fact repository.”]
	Regarding claim 18: A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 2. [FIG. 4 and col. 13 ln. 51: “…a computer readable storage medium…”]
	Regarding claim 19: A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 3. [FIG. 4 and col. 13 ln. 51: “…a computer readable storage medium…”]
Claims 4-5, 9-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroco in view of Examiner’s Official Notice.
	Regarding claim 4: The computer implemented method of claim 1 [Laroco], wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 5: The computer implemented method of claim 1 [Laroco], wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Claims 9-10 are rejected based on similar rationale given to claims 4-5.
	Regarding claim 13: The computer implemented method of claim 2 [Laroco], wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 14: The computer implemented method of claim 3 [Laroco], wherein the first model is a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 15: The computer implemented method of claim 2 [Laroco], wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 16: The computer implemented method of claim 3 [Laroco], wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 17: The computer implemented method of claim 4 [Laroco], wherein the second model is: a machine learning based model of one of the following type: an artificial neural network, a Ladder network, a variational autoencoder, a denoising autoencoder, a recurrent neural network, a convolutional neural network, a random forest; or a rule-based model. [Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
	Regarding claim 20: A non-transitory computer-readable medium on which is stored a computer program for document handling which, when executed by at least one processor, cause a document handling system to perform the method according to claim 4. [FIG. 4 and col. 13 ln. 51: “…a computer readable storage medium…” Also, Examiner takes official notice that the machine learning based model of types listed are well-known and routinely used in the art, and would be an obvious variation of Laroco’s disclosure.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113